Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Kron, J.), imposed February 15, 2011, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of the right to appeal is invalid (see People v Pelaez, 100 AD3d 803, 803 [2012]), and, thus, does not preclude his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, PJ., Balkin, Dickerson, Lott and Miller, JJ., concur.